Citation Nr: 0101129	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a gunshot wound to the lumbar spine, muscle 
group XX, with osteoarthritic changes.

3.  Entitlement to service connection for arthritis of the 
knees secondary to the veteran's service connected gunshot 
wound of the lumbar spine.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The symptomatology produced by the veteran's service 
connected PTSD results in occupational and social impairment 
with reduced reliability and productivity.  

2.  The residuals of the veteran's gunshot wound to the 
lumbar spine, muscle group XX, with osteoarthritic changes, 
are productive of severe limitation of motion of the lumbar 
spine when the additional functional limitation due to pain 
is considered; a severe injury to the lumbar region of muscle 
group XX is not demonstrated.  

3.  The current medical records are negative for objective 
evidence of a bilateral knee disability.  

4.  Entitlement to service connection for arteriosclerotic 
heart disease with angina was denied in a January 1992 rating 
decision; the veteran did not submit a notice of disagreement 
with this decision within one year of notice thereof.

5.  The evidence received since January 1992 does not purport 
to show either that arteriosclerotic heart disease was 
incurred due to active service or to any other disability 
incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD have 
been met; the criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2000).  

2.  The criteria for a 40 percent evaluation for the 
residuals of a gunshot wound to the lumbar spine, muscle 
group XX, with osteoarthritic changes have been met; the 
criteria for an evaluation in excess of 40 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.51, 4.56, 4.71a, 4.73, Codes 5003, 5010, 
5292, 5320 (2000). 

3.  A bilateral knee disability has not developed proximately 
due to or the result of a service connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310(a) 
(2000). 

4.  The January 1992 rating decision that denied entitlement 
to service connection for arteriosclerotic heart disease with 
angina is final; the evidence received since January 1992 is 
not new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 7105 (West 
1991); 38 C.F.R. §§ 3.105(a), 3.156(a), 3.304(d), 3.307, 
3.309 (2000). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluations

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that the VA has 
met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD

The record indicates that entitlement to service connection 
for PTSD was established in an April 1999 rating decision.  A 
30 percent evaluation was assigned for this disability 
effective from January 1999.  The veteran submitted a notice 
of disagreement with this evaluation, and the current appeal 
ensued. 

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
to include maintenance of minimal personal hygiene, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control such as unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances to include work or a worklike 
setting, and an inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks that occur weekly or less often, chronic sleep 
impairment, and mild memory loss such as forgetting names, 
directions, and recent events.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication are 
evaluated as 10 percent disabling.  

When a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to   require 
continuous medication, a zero percent evaluation is merited.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The evidence includes an October 1998 VA intake examination.  
The veteran was noted to have been a medic and ambulance 
driver, and to have experienced combat for four months before 
being wounded.  He became emotionally overwhelmed while 
talking about his combat experiences.  His appearance was 
neat, his manner was anxious, his speech was appropriate, his 
memory was normal, his affect was labile, his motor activity 
was agitated, and his judgment was fair.  There was no 
evidence of delusions, disorganized thinking, or 
hallucinations.  The veteran reported nightmares and a low 
energy level.  He also had occasional suicidal ideations, but 
no homicidal thoughts.  The veteran complained of feelings of 
guilt and depression, difficulty in establishing 
relationships, anger, nightmares, flashbacks, and intrusive 
memories.  He had been married three times, and reported 
trouble with intimate relationships.  The veteran stated that 
he had experienced problems in getting along with coworkers 
and supervisors after service.  His score on psychological 
testing reflected severe symptoms, including reexperiencing 
events, nightmares, and intrusive thoughts that are intense 
and distressing.  He was often hyperaroused, and feared a 
loss of control.  His prognosis was fair.  

VA treatment records dated from November 1998 to February 
1999 show that the veteran participated in group therapy for 
treatment of his PTSD.  November 1998 records show that his 
symptoms had increased as he approached the anniversary date 
of his gunshot wound.  The remaining records indicate that 
the veteran discussed various aspects of his disability.  The 
assessment was PTSD.  

The veteran was afforded a VA psychiatric examination in 
March 1999.  The claims folder was reviewed both before and 
after the examination.  The veteran was noted to have been a 
corpsman, and to have received a Purple Heart.  He described 
his experiences during active service.  The veteran stated 
that he had been involved in outpatient psychiatric treatment 
for the past one to two years with the VA, with no history of 
inpatient hospitalization.  He reported emotional and 
physical distress when exposed to questions that remind him 
of his traumatic event, and said he had nightmares about the 
event once every two to three months.  The veteran said that 
he had severe difficulty in talking about his experiences in 
the military, and he avoided entertainment that reminded him 
of combat.  He reported being emotionally distant, and of 
having feelings of a foreshortened future.  The veteran 
indicated there were problems with irritability, poor sleep, 
and exaggerated startle response.  These symptoms had started 
in the military, but had increased over the past year with 
worsening anxiety and emotional lability.  The veteran stated 
that he had retired in 1962, but worked on and off his whole 
life as a mechanic.  He described himself as a loner, and 
said this enabled him to do that job well.  He reported no 
problems with the activities of daily living.  He was 
presently in his third marriage, and had been married to this 
wife for 20 years.  On mental status examination, the veteran 
was dressed and groomed well.  He was cooperative, and his 
speech was within normal limits.  He had normal psychomotor 
activity, and his mood was depressed and anxious.  His affect 
was tearful and dysphoric at times, and he denied psychotic 
symptoms.  The veteran denied suicidal and homicidal 
ideation, intent or plan.  He was alert and oriented, and his 
memory was intact.  However, his insight, concentration, and 
judgment were poor.  The clinical impression was consistent 
with a diagnosis of PTSD.  The examiner noted that the 
veteran had maintained jobs on and off since 1962, but had no 
full time employment since that time.  It was further noted 
that the veteran's marriages may or may not have had some 
relation to his psychiatric condition.  The veteran's score 
on the Global Assessment of Functioning (GAF) scale was 60.  

VA treatment records dated from March 1999 to August 1999 
show that the veteran continued to attend group therapy for 
treatment of his PTSD.  August 1999 records indicate that the 
veteran had been approved for vocational rehabilitation.  He 
believed that he could become productive again, and that it 
would distract him from his symptoms.  The assessment was 
PTSD.  

The Board finds that the veteran is entitled to a 50 percent 
evaluation for his PTSD, effective from January 1999.  
Although the most recent VA examination is negative for 
suicidal ideations, he admitted to such in October 1998.  He 
complains of feelings of guilt, depression, and of having 
sleep problems.  The October 1998 VA examination states that 
his score on psychological testing reflects severe symptoms, 
including reexperiencing events, nightmares, and intrusive 
thoughts.  The March 1999 VA examination states that the 
veteran's mood was depressed and anxious, and his 
concentration and judgment were poor.  The veteran believes 
that he has difficulty in establishing relationships, and 
although he has been married to his current wife for 
approximately 20 years, the evidence indicates that he has 
been married three times.  Finally, the examiner noted that 
the veteran had maintained jobs on and off since 1962, but 
that he had not held full time employment since that time.  
The Board finds that the veteran's symptomatology, in 
particular his impairment of judgment, disturbance in mood, 
and difficulty in establishing and maintaining effective work 
and social relationships, more nearly resembles the criteria 
for a 50 percent evaluation due to occupational and social 
impairment with reduced reliability and productivity.  In 
reaching this decision, the Board notes that the benefit of 
the doubt has been resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.130, Code 9411.  

The Board has considered entitlement to a 70 percent 
evaluation for this disability, but this is not demonstrated 
by the evidence.  The March 1999 VA examination found that 
the veteran does not have any current suicidal ideations.  
His speech was normal at that time, and there was no evidence 
of any obsessional rituals.  The veteran has complained of 
depression, but this has not been shown to be near-
continuous, or to affect his ability to function 
independently.  There is no evidence of spatial 
disorientation, and he was well dressed and groomed.  He 
describes himself as a loner, but had been married to the 
same woman for over 20 years.  Finally, the March 1999 
examiner stated that the veteran's GAF score was 60.  GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  The 
Board finds that in this case, the GAF score and the symptoms 
noted in the medical records do not warrant an evaluation in 
excess of 50 percent.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

Gunshot Wound

Entitlement to service connection for a gunshot wound to the 
lumbar spine, muscle group XX, was established in a July 1953 
rating decision.  A 20 percent evaluation was assigned for 
this disability.  Entitlement to service connection for 
osteoarthritis of the lumbar spine was added to the veteran's 
previous grant of service connection by a November 1991 
rating decision.  However, the 20 percent evaluation for the 
veteran's disability was continued, and currently remains in 
effect.  

For the evaluation of muscle disabilities, a comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

The veteran's disability is evaluated under the rating code 
for injuries to muscle group XX.  The function of this muscle 
group is postural support of the body, and extension and 
lateral movements of the spine.  The muscles involved are the 
spinal muscles, which are the sacrospinalis, and include the 
erector spinae and its prolongations in the thoracic and 
cervical regions.  A slight injury to the lumbar region of 
this muscle group is evaluated as zero percent disabling.  A 
moderate injury is evaluated as 20 percent disabling.  A 
moderately severe injury is evaluated as 40 percent 
disabling.  A severe injury is evaluated as 60 percent 
disabling.  38 C.F.R. § 4.73, Code 5320.  

The veteran's gunshot wound may also be evaluated under the 
rating code for traumatic arthritis.  Traumatic arthritis is 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5292.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

A review of the service medical records reveals that the 
veteran sustained a penetrating missile wound to the low back 
and buttocks in Korea due to enemy fire on November 29, 1950.  
The wound was described as a glancing hit that penetrated the 
right buttock, and exited through the lower gluteal fold.  
The entrance wound measured one half centimeter, and was 
located in the lateral surface of the right buttock.  The 
exit wound measured three centimeters, and was located at the 
L3 to L5 lumbar area.  There was no artery or nerve 
involvement.  The wounds were dressed at an aid station.  The 
veteran was evacuated, and the wounds were redressed after 
debridement was completed.  The veteran was then evacuated to 
Japan.  

The wounds were cleaned, debrided, and sutured under local 
anesthesia on December 13, 1950.  An X-ray study conducted at 
this time revealed no evidence of any foreign body.  Drainage 
from the wound was noted on December 20, but the wounds were 
said to be closing nicely on December 28.  Records from 
December 30 show that there were several open areas about the 
suture sites of up to one centimeter, but they were fairly 
clean.  Records from January 5, 1951, state that the open 
areas were now dry and crusted, and that the veteran was 
ambulatory.  The veteran was discharged to duty on January 
17, 1951.  

Records from March 1951 show that the veteran was admitted to 
the hospital for complaints of back pain.  He was noted to 
have sustained his gunshot wound in November 1950.  On 
examination, there was pain around the scar area to the right 
of mid line of the low back.  The most recent X-ray study was 
negative for fragments in the area.  On examination, there 
was no spasm.  The veteran had tenderness over the sacroiliac 
joints bilaterally, and tenderness over the scar.  He was 
returned to duty.  

The veteran was again treated for complaints of back pain in 
August 1951, and was returned to duty in September 1951.  He 
underwent an excision of a cicatrix of the skin in March 
1952.  

The veteran's initial VA examination following discharge from 
active service was conducted in July 1953.  The history of 
his gunshot wound was noted.  On examination, scars of the 
upper right buttock and lumbar region were described.  There 
was good power in both glutei maximi, but on contraction 
there was a defect in the fibers of the right gluteus maximus 
on its posterolateral aspect.  The diagnosis was residuals of 
a gunshot wound to the right buttock and lumbar area.  

The current evidence includes private treatment records dated 
March 1998.  The veteran was said to have constant back pain, 
and to take up to 10 tablets of medication each day.  April 
1998 records indicate that the veteran complained of leg 
pains and back pains.  The assessment included back pain, and 
the veteran was noted to be using aspirin for control.  
October 1998 records state that a magnetic resonance imaging 
study of the lumbar spine conducted in 1996 revealed moderate 
stenosis at L4 to L5, and L5 to S1, with no focal disc 
protrusion.  Private medical records from March 1999 include 
an assessment of chronic low back pain.  

The veteran was afforded a VA examination of the joints in 
March 1999.  The examiner noted a history of a gunshot wound 
to the spine in 1950, as well as a spine operation.  The 
veteran was currently having low back pain, with numbness 
radiating to the buttocks bilaterally, but mostly down the 
right leg.  The pain had become worse, which caused the 
veteran to feel as if he was unable to keep a job.  The 
veteran complained of pain and radicular symptoms with any 
prolonged standing or walking.  There were no bladder or 
bowel symptoms, and the veteran had not undergone any recent 
surgeries for his disability.  He did not use a cane or other 
assistive device.  On examination, the veteran had 60 degrees 
of forward flexion of the lumbar spine, and minimal 
extension.  He had lateral bending to 5 degrees to either 
side.  There was pain at the extremes of all of these 
motions.  He did not have any specific tenderness or 
paraspinal muscle spasm palpable at this time in the 
lumbosacral area.  His straight leg raising test was negative 
bilaterally, and there was 5/5 strength in all the lower 
extremities.  The veteran had two plus patellar reflexes and 
one plus achilles reflexes bilaterally.  There was some 
subjective numbness over the lateral aspect of the left 
thigh.  An X-ray study revealed multiple level degenerative 
change throughout the lumbar spine.  He also had pronounced 
degenerative change at L5 to S1, as well as L4 to L5, and L3 
to L4.  There were also some mild to moderate changes in the 
upper lumbar levels.  The possibility of impingement of the 
neural foramen at L5 to S1 was also noted.  The assessment 
was moderate to severe multiple level degenerative changes of 
the lumbar spine with radicular pain, mainly down the right 
leg.  The examiner stated that the veteran's symptoms could 
be consistent with spinal stenosis, and the possibility of an 
osteophyte impinging on the neural foramen at L4 to L5 was 
also noted, as was the possibility that this was causing some 
nerve root type pain.  The examiner described the veteran's 
pain as severe, and stated that the veteran could expect from 
20 to 30 percent additional limitation of the range of motion 
during a flare up.  

The Board finds that the evidence supports entitlement to a 
40 percent evaluation for the veteran's gunshot wound to the 
lumbar spine under the rating codes for traumatic arthritis 
and limitation of motion of the lumbar spine, as well as the 
provisions of 38 C.F.R. §§ 4.40 and 4.59.  The March 1999 VA 
examination notes that the veteran has 60 degrees of forward 
flexion, but he retains only minimal extension, and lateral 
bending of only 5 degrees in both directions.  There was pain 
on the extremes of all of these motions, and the veteran 
complains of low back pain and radicular symptoms.  The 
private treatment records show consistent complaints and 
treatment for low back pain, which was described by the March 
1998 records as constant.  The March 1999 VA X-ray studies 
revealed multiple level degenerative changes of the lumbar 
spine, and the possibility of impingement of the neural 
foramen.  The examiner stated that the veteran's symptoms 
could be consistent with spinal stenosis, and described his 
pain as severe.  The examiner noted that the veteran could 
expect 20 to 30 percent additional limitation of his range of 
motion during a flare up.  The Board finds that when the 
functional limitations that result from constant severe back 
pain with flare-ups are considered, the veteran's 
symptomatology equates to severe limitation of motion of the 
lumbar spine, which warrants a 40 percent evaluation.  
38 C.F.R. §§ 4.7, 4.40, 4.51, 4.71a, Codes 5003, 5010, 5292.  

The Board has considered an evaluation in excess of 40 
percent for the residuals of the veteran's gunshot wound to 
the lumbar spine, but entitlement to a higher evaluation is 
not supported by the evidence.  40 percent is the highest 
evaluation under the rating codes for arthritis and 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Codes 5003, 5010, 5292.  Moreover, the evidence does not 
demonstrate the symptomatology of a severe muscle injury in 
the lumbar region of muscle group XX so as to warrant a 60 
percent rating.  The service medical records show that the 
veteran's injury was debrided, but not extensively.  There is 
no evidence that the veteran required prolonged 
hospitalization, that his wounds had prolonged infection, or 
that there was sloughing of soft parts.  There was no damage 
to any of the bones.  The recent evidence is negative for 
loss of deep fascia or muscle substance, and muscle testing 
was 5/5 in all lower extremities.  There is no X-ray evidence 
of retained foreign bodies.  Finally, the evidence is 
negative for adhesion of the scars to bone or muscle atrophy.  
Therefore, as the symptoms required for a 60 percent 
evaluation have not been demonstrated, entitlement to an 
evaluation in excess of 40 percent is not shown.  38 C.F.R. 
§§ 4.56, 4.73, Code 5320.  

II. Service Connection

Initially, the Board notes that the veteran was a prisoner of 
war of the enemy.  However, he was both captured and 
liberated on November 29, 1950, so that he remained in 
captivity for less than one day.  Therefore, he is not 
entitled to the presumptions for former prisoners of war 
listed at 38 C.F.R. §§ 3.307(1)(5) and 3.309(c) (2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Bilateral Knees

The veteran contends that he has developed a bilateral knee 
disability secondary to his service connected residuals of a 
gunshot wound to the lumbar spine, muscle group XX, with 
osteoarthritic changes.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

A review of the service medical records is negative for 
evidence of a knee disability.  

The initial post service VA examination was conducted in June 
1953.  This examination was negative for complaints or 
diagnoses concerning either knee.  The remainder of the post 
service medical records do not show evidence of a knee 
disability until 1998.  

Private medical records dated July 1998 show that the veteran 
complained of left knee pain for the past two weeks.  He was 
also beginning to have right knee pain.  The pain was of such 
intensity that it interfered with his sleep.  Standing would 
hurt his knees, as did walking and sitting.  The pain was 
greater in the left knee than the right knee.  The veteran 
stated that he had not experienced any trauma of the knee.  
The left knee had given out two weeks ago, and caused the 
veteran to fall.  He stated that he had never had knee 
problems prior to his current difficulties.  The pain was 
mostly located just above the knee joints.  On examination, 
there was no crackling with motion, and no tenderness.  X-ray 
studies of the knees were negative for degenerative joint 
disease.  The assessment was bilateral knee pain.  The 
examiner stated that the pain could be in relation to the 
veteran's chronic low back pain.   

Private medical records from August 1998 and October 1998 
show continued complaints of knee pain.  The October 1998 
records contain a history of left knee pain over the past 
four years.  

The veteran was afforded a VA examination of the joints in 
March 1999.  He complained of locking up of the right knee, 
with pain but no swelling.  On examination, the veteran had 
cogwheel type rigidity, and break away pain of the knees when 
flexed and extended by the examiner.  However, when the 
veteran relaxed, there was full extension and flexion to 120 
degrees bilaterally.  There was no instability.  The 
McMurray's test was negative bilaterally, and there was no 
notable swelling.  The examiner stated that the X-ray studies 
of the knees looked relatively normal bilaterally.  He added 
that there was minimal evidence of degenerative arthritis at 
this time.  The final assessment did not include a diagnosis 
of a knee disability.  In the discussion, the examiner said 
that he did not see any evidence of degenerative arthritis in 
the X-ray studies.  The examiner stated that the bilateral 
symptoms of the knees could be a radicular phenomenon 
resulting from either spinal stenosis or nerve root 
impingement of the lumbar spine.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a bilateral knee disability secondary to his 
service connected residuals of a gunshot wound to the lumbar 
spine, muscle group XX, with osteoarthritic changes.  Both 
the July 1998 private examination and the March 1999 VA 
examination are negative for objective evidence of a 
bilateral knee disability.  The X-ray studies obtained at 
those times were negative for arthritis.  The July 1998 
private examiner opined that the veteran's knee pain could be 
related to his back disability, and the March 1999 VA 
examiner also noted that the pain could be radicular pain 
resulting from the lumbar spine.  The Board notes that the 
pain resulting from the veteran's service connected gunshot 
wound to the lumbar spine, muscle group XX, with 
osteoarthritic changes, was considered by the Board in the 
evaluation of that disability, and that this pain was a key 
factor in the grant of the increased rating.  However, as 
there is no evidence to show that the veteran currently has a 
separate disability of either knee, the preponderance of the 
evidence is against entitlement to service connection for a 
bilateral knee disability secondary to the residuals of a 
gunshot wound to the lumbar spine, muscle group XX, with 
osteoarthritic changes.  see Degmetich v. Brown, 104 F.3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

New and Material Evidence for Arteriosclerotic Heart Disease

The veteran contends that he has developed arteriosclerotic 
heart disease as a result of active service.  He argues that 
his heart disease is the result of exposure to extreme cold 
during service, and he believes that a recent change in VA 
directives concerning cold injuries constitutes new and 
material evidence to reopen his claim.  

If arteriosclerosis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arteriosclerosis 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for arteriosclerotic heart 
disease with angina was denied in a January 1992 rating 
decision.   The veteran was notified of this decision and 
provided with his appellate rights in a letter dated March 
1992.  He did not submit a notice of disagreement with this 
decision within one year of receipt of the letter.  
Therefore, the January 1992 rating decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The evidence considered by the January 1992 rating decision 
included the veteran's service medical records, reports of VA 
examinations conducted in February 1953 and November 1955, 
private medical records from July 1982, VA treatment records 
dated from 1990 to 1991, VA hospital records dated from July 
1991 to August 1991, and the report of a VA examination 
conducted in November 1991.  The decision stated that heart 
disease was first manifested many years after discharge from 
service, and after the end of the applicable presumptive 
period.  The decision added that to hold that the veteran's 
heart disability had manifested secondary to his service 
connected residuals of a gunshot wound to the lumbar spine, 
muscle group XX, would be pure speculation.  

Initially, the Board notes that in regards to the veteran's 
contentions that he sustained a cold injury during active 
service, service connection for a cold injury has not been 
established.  However, as previously noted, the veteran 
sustained a gunshot wound in Korea during November 1950.  The 
Board notes that exposure to extreme cold would have been 
consistent with the circumstances, conditions, or hardships 
of service in Korea at that time.  38 C.F.R. § 3.304(d).  

The evidence received since January 1992 includes VA 
treatment records dated from 1992 to 1994, a copy of a VA 
letter dated May 27, 1998, from the Chief Public Health and 
Environmental Hazards Officer concerning a self study 
continuing education package on cold injuries, the report of 
a VA cardiac examination conducted in October 1998, and 
private medical records dated from March 1998 to September 
1999.  

The VA treatment records dated from 1992 to 1994 show 
treatment for the veteran's arteriosclerotic heart disease.  
However, none of these records contain any opinion or history 
that relates the veteran's arteriosclerotic heart disease to 
active service or to the one year presumptive period 
following the end of active service.  Furthermore, these 
records do not contain any opinion stating that the veteran's 
arteriosclerotic heart disease is a possible residual of cold 
injury or any other disability incurred during active 
service.  Therefore, none of these records are material to 
the central question in this case, which is whether or not 
the veteran's current heart disability was incurred due to 
active service or due to a disability incurred in active 
service.  

At this juncture, the Board notes that changes in VA 
regulation and policy may constitute new and material 
evidence if they create a new entitlement to the benefit 
sought by the veteran.  The United States Court of Appeals 
for Veterans Claims (Court) has held that there is 
entitlement to de novo review of a previously and finally 
denied claim based upon an intervening change in law or 
regulation creating a new entitlement; this derives from the 
new law or regulation itself.  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993).  

The veteran has submitted a copy of a VA letter dated May 27, 
1998.  This letter was from the Chief Public Health Hazards 
Officer, and concerned a study package for VA physicians 
entitled "Cold Injury: Diagnosis and Management of Long Term 
Sequelae.".  However, this letter does not constitute 
material evidence.  It does not mention a correlation between 
cold injury and diseases of the heart, including 
arteriosclerosis, the disability for which the veteran seeks 
service connection.  Furthermore, this letter merely informs 
VA physicians and other health care professionals of the 
study program, and does not constitute a change in VA law or 
regulation.  

A review of other VA material concerning cold injuries 
reveals that the regulation for the evaluation of cold injury 
residuals, 38 C.F.R. § 4.104, code 7122,  was revised 
effective August 13, 1998.  However, this regulation concerns 
the evaluation of disabilities for which service connection 
has already been established, and does not create a new 
entitlement for service connection for heart disability as a 
residual of cold injury.  Moreover, the regulation is silent 
for any mention of heart disability as one of the residuals 
of cold injury.  Similarly, the provisions of M21-1 
concerning the residuals of cold injuries were changed 
effective from August 26, 1996, but are also completely 
silent for any nexus between cold injury and heart 
disability.  M21-1, Part VI, par. 11.20.  This also does not 
constitute a new entitlement for service connection for the 
residuals of cold injuries.  Finally, the VA Under Secretary 
for Health has issued three Information Letters concerning 
the effects of cold injuries, and the cold injury independent 
study program.  The first of these letters contains 
information concerning signs and symptoms resulting from cold 
injury, including a list of disabilities known to result from 
cold injury.  The second and third letters are basically an 
update of the first, and also note that some long-term 
changes due to cold injury may be indistinguishable from 
certain pathology common in old age.  Although the first 
letter mentions the effect of co-existing arteriosclerosis on 
cold injuries, it is completely negative for any indication 
that cold injuries may cause arteriosclerotic heart disease.  
The second two letters are completely silent for a mention of 
heart disease, and neither of these letters note a nexus 
between cold injury and heart disease.  Therefore, none of 
these letters constitutes new entitlement to service 
connection for cold injuries.  See VA Information Letter 11-
92-006 (November 2, 1992), VA Information Letter 10-96-030 
(December 31, 1996), and VA Information Letter 10-99-013 
(July 22, 1999).  As the May 27, 1998, letter is negative for 
information concerning a nexus between cold injury and 
arteriosclerotic heart disease, and as there has been no 
change in VA regulation or practice that would constitute a 
new basis for entitlement for the veteran's claim for service 
connection for arteriosclerotic heart disease secondary to 
cold injury, none of these items constitutes additional 
evidence that is material to the veteran's claim.  

The Board finds that the private medical records dated from 
March 1998 to September 1999 are not material to the 
veteran's claim.  March 1998 and April 1998 records note that 
the veteran is status post myocardial infarction, and is on 
aspirin.  He also had mild, stable angina.  June 1998 records 
include an assessment of coronary artery disease, status post 
myocardial infarction.  August 1998 records note coronary 
artery disease, as do October 1998 records.  Records from 
March 1999 include an assessment of hypertension and chest 
pain.  However, these records are completely negative for any 
evidence pertaining to the etiology of the veteran's heart 
disability.  They do not note a history of heart disease 
dating from active service or the one year presumptive period 
following the end of active service, they do not contain a 
medical opinion relating heart disease to active service, and 
they do not contain a medical opinion relating heart disease 
to cold injury or to any other disability that was incurred 
due to active service.  Therefore, as none of this evidence 
is material to the issue of whether or not the veteran's 
heart disability was incurred due to active service, it may 
not be used to reopen his claim. 

Finally, the October 1998 VA examination report contains a 
clinical impression of a history of coronary artery disease, 
history of chest pain atypical for angina, history of 
obesity, history of sleep apnea, and history of substance 
abuse.  However, the report is negative for a history of cold 
injury, and for an opinion indicating that the veteran's 
heart disability either developed during active service, or 
developed secondary to a cold injury or other disease or 
injury initially incurred during active service.  Therefore, 
as the October 1998 VA examination report does not address 
whether or not the veteran's heart disability was incurred in 
or aggravated by either active service or a disability 
incurred in active service, it is not material evidence.  

The Board finds that none of the evidence received since 
January 1992 is both new and material.  Much of the evidence 
is new, in that it was not considered in January 1992.  
However, it is not material.  None of the new evidence 
relates the veteran's current heart disability to active 
service either by history or by opinion.  None of the new 
evidence relates the veteran's heart disability to a cold 
injury, or to any other disability incurred during active 
service.  Finally, there has been no change in VA law or 
regulation that would create a new entitlement for service 
connection for heart disabilities due to cold exposure.  The 
Board notes the veteran's sincere opinion that he has 
developed a heart disability due to cold exposure during 
active service.  However, the veteran is not a physician, and 
he is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The veteran has not submitted any evidence that is 
material to the central question in this case of whether or 
not the veteran's current heart disability was incurred due 
to active service or due to a disability incurred in active 
service.  The additional evidence is not so significant that 
it must be considered either by itself or in conjunction with 
the evidence previously submitted in order to fairly decide 
the merits of the claim.  Therefore, the veteran's claim may 
not be reopened.  38 C.F.R. § 3.156(a).


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

Entitlement to a 40 percent evaluation for the residuals of a 
gunshot wound to the lumbar spine, muscle group XX, with 
osteoarthritic changes is granted, subject to the laws and 
regulations governing the award of monetary benefits. 

Entitlement to service connection for a bilateral knee 
disability secondary to the veteran's residuals of a gunshot 
wound to the lumbar spine, muscle group XX, with 
osteoarthritic changes is denied. 





The veteran has not submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
arteriosclerotic heart disease; his appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

